ROBINSON, J.
1. Municipally owned and controlled parks, established and maintained for and open to the general public, are “public grounds” within the meaning of that phrase in Section 3714, General Code, and by that section the duty is imposed upon municipalities to keep them free from nuisance.
2. The presence of an unguarded, unexploded bomb in a public park is a nuisance per se, and a municipality owning and controlling such public park, on proof of knowledge or notice of such nuisance, actual or constructive, is liable to persons injured by reason of its failure to remove same.
Judgment affirmed.
Marshall, CJ., Matthias, Day, Allen and Kinkade, JJ., concur.